Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.52 Filed 10/23/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 Tomeka Randolph, individually and on behalf of all                      Civil Action No: 2:20-cv-12146-
 others similarly situated;                                              MAG-RSW___________
                                                                         Hon. Judge Mark A. Goldsmith
                                        Plaintiff,                       Magistrate Judge R. Steven
                                                                         Whalen

 v.

 Congress Collection, LLC and
 John Does 1-25
                                        Defendant.



        PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION TO REPLY TO
                     DEFENDANT’S MOTION TO DISMISS


              Certification of Concurrence Efforts under E.D. Mich. LR 7.1(a)
       The undersigned counsel certifies that counsel communicated in writing with opposing
       counsel, explaining the nature of the relief to be sought by way of this motion and
       seeking concurrence in the relief; opposing counsel thereafter expressly concurred.




       Plaintiff, Tomeka Randolph, by and through her undersigned counsel, hereby respectfully

move this for a thirty-day extension of time, through and including November 25, 2020 to respond

to the Defendant’s Motion to Dismiss.


       As grounds for this Unopposed Motion, Plaintiff respectfully state as follows and relies upon

       the rules, law, and argument set forth in the accompanying Brief in Support:

       1.     On October 5, 2020 Defendants filed their Motion to Dismiss (ECF NO. 9).

       2.     Plaintiff’s response to the Motion to Dismiss is due October 26, 2020.




                                                                                                  1
Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.53 Filed 10/23/20 Page 2 of 8




     3.      Due to the complicated issues surrounding this case and the fact that Plaintiff’s

             counsel is in need of more time to research these issues, especially due to several

             staff members out of the office due to quarantine or illness from COVID-19

             Plaintiff requests an extension of thirty (30) days in which to file its response, up to

             and including November 25, 2020.

     4.      This request for additional time is not intended for delay, and in fact no discovery

          or other proceedings in the case have yet been undertaken. Moreover, no party will be

          prejudiced by the requested extension. To the contrary, counsel for Plaintiff has

          consulted with counsel for Defendant regarding the requested extension and has been

          informed that Defendant does not oppose the extension requested herein.

     5.      As such, there is good cause for Plaintiff’s requested extension.



          WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request that this

          Court enter an Order granting them an additional thirty days, up to and including

          November 25, 2020, to file a response to Defendant’s Motion to Dismiss.




          Respectfully submitted this the 23rd day of October, 2020.


                                               /s/Yaakov Saks
                                               STEIN SAKS, PLLC
                                               285 Passaic Street
                                               Hackensack, NJ 07601
                                               Telephone: (201) 282-6500
                                               Facsimile: (201) 282-6501
                                               Ysaks@steinsakslegal.com
Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.54 Filed 10/23/20 Page 3 of 8




                               CERTIFICATE OF SERVICE

I hereby certify that on October 23, 2020, I electronically filed this extension to respond to
Defendant’s Motion to Dismiss with the Clerk of the Court using the CM/ECF system and served
all parties of record thereof:

By: /s/ Yaakov Saks
Yaakov Saks, Esq
Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.55 Filed 10/23/20 Page 4 of 8




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

Tomeka Randolph, individually and on behalf of all        Civil Action No: 2:20-cv-12146-
others similarly situated;                                MAG-RSW___________
                                                          Hon. Judge Mark A. Goldsmith
                                    Plaintiff,            Magistrate Judge R. Steven
                                                          Whalen

v.

Congress Collection, LLC and
John Does 1-25
                                    Defendant.


     PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION TO EXTEND TIME TO
              RESPOND TO DEFENDANT’S MOTION TO DISMISS
Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.56 Filed 10/23/20 Page 5 of 8




           CONTROLLING AND MOST APPROPRIATE AUTHORITY

       Fed. R. Civ. P. 6(b)(1)(A)
Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.57 Filed 10/23/20 Page 6 of 8




                            QUESTION PRESENTED

       1.    Should the Court grant Plaintiff’s unopposed motion for an

 extension of time to respond to Defendant’s Motion to Dismiss?

       Plaintiff answers “yes.”
       The Court should answer “yes.”
Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.58 Filed 10/23/20 Page 7 of 8




                             ARGUMENT


     1.      On October 5, 2020 Defendants filed their Motion to Dismiss (ECF NO. 9).

     2.      Plaintiff’s response to the Motion to Dismiss is due October 26, 2020.

     3.      Due to the complicated issues surrounding this case and the fact that Plaintiff’s

             counsel is in need of more time to research these issues, especially due to several

             staff members out of the office due to quarantine or illness from COVID-19

             Plaintiff requests an extension of thirty (30) days in which to file its response, up

             to and including November 25, 2020.

     4.      This request for additional time is not intended for delay, and in fact no discovery

          or other proceedings in the case have yet been undertaken. Moreover, no party will

          be prejudiced by the requested extension. To the contrary, counsel for Plaintiff has

          consulted with counsel for Defendant regarding the requested extension and has been

          informed that Defendant does not oppose the extension requested herein.

     5.      As such, there is good cause for Plaintiff’s requested extension.

     6.      The Court may extend a response date either on its own or upon a request made

             before the time to act has expired. See Fed. R. Civ. P. 6(b)(1)(A). Accordingly,

             this Motion is timely and unopposed and therefore should be granted.



          WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request that this

          Court enter an Order granting them an additional thirty days, up to and including

          November 25, 2020, to file a response to Defendant’s Motion to Dismiss.
Case 2:20-cv-12146-MAG-RSW ECF No. 10, PageID.59 Filed 10/23/20 Page 8 of 8




           Respectfully submitted this the 23rd day of October, 2020.


                                                 /s/Yaakov Saks
                                                 STEIN SAKS, PLLC
                                                 285 Passaic Street
                                                 Hackensack, NJ 07601
                                                 Telephone: (201) 282-6500
                                                 Facsimile: (201) 282-6501
                                                 Ysaks@steinsakslegal.com




                                 CERTIFICATE OF SERVICE

I hereby certify that on October 23, 2020, I electronically filed this extension to respond to
Defendant’s Motion to Dismiss with the Clerk of the Court using the CM/ECF system and
served all parties of record thereof:

By: /s/ Yaakov Saks
Yaakov Saks, Esq
